UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6951


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM JEFF ALMOND,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:06-cr-00184-D-1)


Submitted:   September 30, 2013           Decided:   October 9, 2013


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Jeff Almond, Appellant Pro Se. Jennifer P. May-Parker,
Rudy E. Renfer, Assistant United States Attorneys, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 William    Jeff       Almond         seeks    to     appeal       the    district

court’s      order    denying         relief    on      his    28    U.S.C.       § 2255    (2006)

motion and petition for a writ of coram nobis. *                                The order is not

appealable         unless        a    circuit         justice        or     judge        issues     a

certificate of appealability.                   28 U.S.C. § 2253(c)(1)(B) (2006).

A    certificate       of      appealability            will        not    issue        absent     “a

substantial showing of the denial of a constitutional right.”

Id. § 2253(c)(2) (2006).                   When the district court denies relief

on    the        merits,     a       prisoner          satisfies          this     standard       by

demonstrating         that       reasonable           jurists       would       find     that     the

district         court’s    assessment         of      the    constitutional             claims    is

debatable        or   wrong.          Slack     v.     McDaniel,          529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling      is    debatable,         and   that       the    motion       states    a    debatable

claim of the denial of a constitutional right.                                  Slack, 529 U.S.

at 484-85.

                 We have independently reviewed the record and conclude

that Almond has not made the requisite showing.                                    Almond raises

      *
       The district court properly concluded that the limited
remedy of coram nobis was not available to Almond.     See United
States v. Akinsade, 686 F.3d 248, 252 (4th Cir. 2012).



                                                  2
an unresolved question in this circuit whether § 2255 bars a

prisoner from filing a second habeas petition when intervening

precedent has vindicated the argument rejected in the prisoner’s

first habeas petition.         See Gilbert v. United States, 640 F.3d
1293 (11th Cir. 2011).         In light of the posture of this case,

however,   we    need    not     and   do     not    reach      that    question.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and    argument     would   not   aid   the    decisional

process.

                                                                        DISMISSED




                                       3